 

Exhibit 10.2

 

Execution copy

 

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of May __, 2020 (this “Agreement”) is entered
into by and among INVO Bioscience, Inc., a Nevada corporation (“Obligor”), and
the holders of the Notes (as defined below) (collectively, the “Secured
Parties”) under the Purchase Agreement (defined below).

 

W I T N E S S E T H

 

WHEREAS, Obligor and the Secured Parties are parties to that certain Securities
Purchase Agreement, dated as of May __, 2020 by and among Obligor and Secured
Parties (the “Purchase Agreement”), pursuant to which the Obligor issued up to
an aggregate of $3,500,000 of those certain Secured Convertible Promissory Notes
to the Secured Parties (the “Notes”); and

 

WHEREAS, the parties hereto acknowledge that the Notes, as well as the
obligations under the Purchase Agreement, shall be entitled to the benefits of
the security interest provided for the benefits of the holders of the Notes, all
on a pari passu basis.

 

WHEREAS, in order to induce the Secured Parties to purchase the Notes, the
Obligor agreed to execute and deliver to the Secured Parties this Agreement for
the benefit of the Secured Parties and to grant to them a first priority
security interest in the Collateral (as defined in Section 1 below) of the
Obligor to secure the prompt payment, performance, and discharge in full of the
Obligor’s obligations under the Notes (as defined below).

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.     Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“general intangibles” and “proceeds”) shall have the respective meanings given
such terms in Article 9 of the UCC.

 

 

--------------------------------------------------------------------------------

 

 

(a)     “Collateral” means the collateral in which the Secured Parties are
granted a security interest by this Agreement and which shall include all of the
assets set forth on Exhibit A attached hereto.

 

(b)      “Obligations” means all of the Obligor’s obligations under this
Agreement and the Notes in each case, whether now or hereafter existing,
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, whether or not jointly owed with others, and whether or not
from time to time decreased or extinguished and later increased, created or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Secured Parties as a preference, fraudulent
transfer or otherwise as such obligations may be amended, supplemented,
converted, extended or modified from time to time.

 

(c)     “Obligor” shall have the meaning set forth in the preamble of this
Agreement.

 

(d)      “UCC” means the Uniform Commercial Code, as currently in effect in the
State of Delaware.

 

2.     Grant of Security Interest. As an inducement for the Secured Parties to
purchase the Notes from Obligor and to advance funds to Obligor and to secure
the complete and timely payment, performance and discharge in full, as the case
may be, of all of the Obligations, Obligor hereby, unconditionally and
irrevocably, pledges, grants and hypothecates to the Secured Parties a
continuing security interest in, a first lien upon, and a right of set-off
against all of the Obligor’s right, title, and interest of whatsoever kind and
nature in and to the Collateral (the “Security Interest”).

 

3.     Representations Warranties Covenants and Agreements of the Obligor.
Obligor represents and warrants to, and covenants and agrees with, the Secured
Parties as follows:

 

(a)     Obligor has the requisite corporate power and authority to enter into
this Agreement and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by Obligor of this Agreement and the filings
contemplated therein have been duly authorized by all necessary action on the
part of Obligor and no further action is required by the Obligor.

 

(b)     Obligor represents and warrants that it has no place of business or
offices where its respective books of account and records are kept (other than
temporarily at the offices of its attorneys or accountants) or places where
Collateral is stored or located, except as set forth on Schedule A attached
hereto;

 

(c)     Obligor is the sole owner of the Collateral (except for non-exclusive
licenses granted by Obligor in the ordinary course of business), free and clear
of any liens, security interests, encumbrances, rights or claims, and is fully
authorized to grant the Security Interest in and to pledge the Collateral. There
is not on file in any governmental or regulatory authority, agency or recording
office an effective financing statement, security agreement, license or transfer
or any notice of any of the foregoing (other than those that have been filed in
favor of the Secured Parties pursuant to this Agreement) covering or affecting
any of the

 

 

--------------------------------------------------------------------------------

 

 

Collateral. So long as this Agreement shall be in effect, the Obligor shall not
execute and shall not knowingly permit to be on file in any such office or
agency any such financing statement or other document or instrument (except to
the extent filed or recorded in favor of the Secured Parties pursuant to the
terms of this Agreement).

 

(d)     No part of the Collateral has been judged invalid or unenforceable. No
written claim has been received that any Collateral or Obligor’s use of any
Collateral violates the rights of any third parties. There has been no adverse
decision to Obligor’s claim of ownership rights in or exclusive rights to use
the Collateral in any jurisdiction or to the Obligor’s right to keep and
maintain such Collateral in full force and effect, and there is no proceeding
involving said rights pending or, to the best knowledge of any Obligor,
threatened before any court, judicial body, administrative or regulatory agency,
arbitrator or other governmental authority.

 

(e)     Obligor shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Secured Parties at least 30 days prior to such relocation (i) written notice
of such relocation and the new location thereof (which must be within the United
States) and (ii) evidence that appropriate financing statements and other
necessary documents have been filed and recorded and other steps have been taken
to perfect the Security Interest to create in favor of the Secured Parties
valid, perfected and continuing first priority liens in the Collateral.

 

(f)     This Agreement creates in favor of the Secured Parties a valid security
interest in the Collateral securing the payment and performance of the
Obligations and, upon making the filings described in the immediately following
sentence, a perfected security interest in such Collateral. Except for the
filing of financing statements on Form UCC-I under the UCC with the
jurisdictions indicated on Schedule B, attached hereto, no authorization or
approval of or filing with or notice to any governmental authority or regulatory
body is required either (i) for the grant by the Obligor of, or the
effectiveness of, the Security Interest granted hereby or for the execution,
delivery and performance of this Agreement by the Obligor or (ii) for the
perfection of or exercise by the Secured Parties of their rights and remedies
hereunder.

 

(g)     On the date of execution of this Agreement, Obligor will deliver to the
Secured Parties one or more executed UCC financing statements on Form UCC-1
under the UCC with respect to the Security Interest for filing with the
jurisdictions indicated on Schedule B, attached hereto and in such other
jurisdictions as may be requested by the Secured Parties.

 

(h)     The execution, delivery, and performance of this Agreement does not
conflict with or cause a breach or default, or an event that with or without the
passage of time or notice, shall constitute a breach or default, under any
agreement to which the Obligor is a party or by which the Obligor is bound. No
consent (including, without limitation, from stockholders or creditors of the
Obligor) is required for the Obligor to enter into and perform its obligations
hereunder.

 

(i)     Obligor shall at all times maintain the liens and Security Interest
provided for hereunder as valid and perfected liens and security interests in
the Collateral in favor of the

 

 

--------------------------------------------------------------------------------

 

 

Secured Parties until this Agreement and the Security Interest hereunder shall
be terminated pursuant to Section 11 hereof. Obligor hereby agrees to defend the
same against any and all persons. The Obligor shall safeguard and protect all
Collateral for the account of the Secured Parties. At the request of the Secured
Parties, the Obligor will sign and deliver to the Secured Parties at any time or
from time to time one or more financing statements pursuant to the UCC (or any
other applicable statute) in form reasonably satisfactory to the Secured Parties
and will pay the cost of filing the same in all public offices wherever filing
is, or is deemed by the Secured Parties to be, necessary or desirable to effect
the rights and obligations provided for herein. Without limiting the generality
of the foregoing, the Obligor shall pay all fees, taxes and other amounts
necessary to maintain the Collateral and the Security Interest hereunder, and
the Obligor shall obtain and furnish to the Secured Parties from time to time,
upon demand, such releases and/or subordinations of claims and liens which may
be required to maintain the priority of the Security Interest hereunder.

 

(j)     Obligor will not transfer, pledge, hypothecate, encumber, license
(except for non-exclusive licenses granted by such Obligor in the ordinary
course of business), sell or otherwise dispose of any of the Collateral without
the prior written consent of the Secured Parties.

 

(k)     Obligor shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Parties promptly in writing, in sufficient detail, of any
substantial change in the Collateral, and of the occurrence of any event which
would have a material adverse effect on the value of the Collateral or on the
Secured Parties’ Security Interest therein.

 

(l)     Obligor shall promptly execute and deliver to the Secured Parties such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Parties may from time to time request and may in
its sole discretion deem necessary to perfect, protect or enforce its Security
Interest in the Collateral.

 

(m)     Obligor shall permit the Secured Parties and their representatives and
agents to inspect the Collateral at any time, and to make copies of records
pertaining to the Collateral as may be requested by the Secured Parties from
time to time.

 

(n)     Obligor will take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.

 

(o)     Obligor shall promptly notify the Secured Parties in writing and in
sufficient detail upon becoming aware of any attachment, garnishment, execution
or other legal process levied against any Collateral and of any other
information received by the Obligor that may materially affect the value of the
Collateral, the Security Interest or the rights and remedies of the Secured
Parties hereunder.

 

(p)     All information heretofore, herein or hereafter supplied to the Secured
Parties by or on behalf of the Obligor with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.

 

 

--------------------------------------------------------------------------------

 

 

(q)     Obligor will open a separate bank account for the Collateral and will
execute a deposit account control agreement among Obligor, Obligor’s depositary
bank for such new bank account and the Secured Parties promptly after the date
of this Agreement, but in any event no later than thirty (30) days following the
date hereof.

 

4.     Defaults. The following events shall be “Events of Default”:

 

(a)     The occurrence of a Triggering Event (as defined in the Notes) under the
Notes;

 

(b)     Any representation or warranty of the Obligor in this Agreement shall
prove to have been incorrect in any material respect when made; and

 

(c)     The failure by Obligor to observe or perform any of its obligations
hereunder or the Notes, for five (5) days after receipt by Obligor of notice of
such failure from the Secured Parties.

 

5.     Duty To Hold In Trust. Upon the occurrence of any Event of Default and at
any time thereafter, Obligor shall, upon receipt by it of any revenue, income or
other sums subject to the Security Interest, whether payable pursuant to the
Notes or otherwise, or of any check, draft, note, trade acceptance or other
instrument evidencing an obligation to pay any such sum, hold the same in trust
for the Secured Parties, such funds to be segregated from other funds of the
Obligor in the deposit account to be opened pursuant to Section 3(q) herein, and
shall forthwith endorse and transfer any such sums or instruments, or both, to
the Secured Parties for application to the satisfaction of the Obligations.

 

6.     Rights and Remedies Upon Default. Upon the occurrence of any Event of
Default and at any time thereafter, the Secured Parties shall have the right to
exercise all of the remedies conferred hereunder and under the Notes, and the
Secured Parties shall have all the rights and remedies of a secured party under
the UCC and/or any other applicable law (including the Uniform Commercial Code
of any jurisdiction in which any Collateral is then located). Without
limitation, the Secured Parties shall have the following rights and powers:

 

(a)     The Secured Parties shall have the right to take possession of the
Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and the Obligor shall assemble the Collateral and
make it available to the Secured Parties at places which the Secured Parties
shall reasonably select, whether at the Obligor’s premises or elsewhere, and
make available to the Secured Parties, without rent, all of the Obligor’s
respective premises and facilities for the purpose of the Secured Parties taking
possession of, removing or putting the Collateral in saleable or disposable
form.

 

(b)     The Secured Parties shall have the right to operate the business of the
Obligor using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and

 

 

--------------------------------------------------------------------------------

 

 

conditions as the Secured Parties may deem commercially reasonable, all without
(except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to the Obligor or right of redemption of
the Obligor, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Parties may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Obligor, which are hereby waived and released.

 

7.     Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Parties in enforcing their
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations, and to the payment of
any other amounts required by applicable law, after which the Secured Parties
shall pay to the Obligor any surplus proceeds. If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Parties are legally entitled, the Obligor
will be liable for the deficiency, together with interest thereon, at the rate
of 20% per annum or such lesser amount permitted by applicable law (the “Default
Rate”), and the reasonable fees of any attorneys employed by the Secured Parties
to collect such deficiency. To the extent permitted by applicable law, the
Obligor waives all claims, damages and demands against the Secured Parties
arising out of the repossession, removal, retention or sale of the Collateral,
unless due to the gross negligence or willful misconduct of the Secured Parties.

 

8.     Costs and Expenses. The Obligor agrees to pay all out-of-pocket fees,
costs, and expenses incurred in connection with any filing required hereunder,
including without limitation, any financing statements, continuation statements,
partial releases and/or termination statements related thereto or any expenses
of any searches reasonably required by the Secured Parties. The Obligor shall
also pay all other claims and charges which in the reasonable opinion of the
Secured Parties might prejudice, imperil or otherwise affect the Collateral or
the Security Interest therein. The Obligor will also, upon demand, pay to the
Secured Parties the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, which
the Secured Parties may incur in connection with (i) the enforcement of this
Agreement, (ii) the custody or preservation of, or the sale of, collection from,
or other realization upon, any of the Collateral, or (iii) the exercise or
enforcement of any of the rights of the Secured Parties under the Notes. Until
so paid, any fees payable hereunder shall be added to the principal amount of
the Notes and shall bear interest at the Default Rate.

 

9.     Responsibility for Collateral. Obligor assumes all liabilities and
responsibility in connection with all Collateral, and the obligations of the
Obligor hereunder or under the Notes shall in no way be affected or diminished
by reason of the loss, destruction, damage or theft of any of the Collateral or
its unavailability for any reason.

 

10.     Security Interest Absolute. All rights of the Secured Parties and all
Obligations of the Obligor hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Notes or any agreement entered into in

 

 

--------------------------------------------------------------------------------

 

 

connection with the foregoing, or any portion hereof or thereof; (b) any change
in the time, manner, or place of payment or performance of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from the Notes, the Transaction Documents (as defined
in the Purchase Agreement) or any other agreement entered into in connection
with the foregoing; (c) any exchange, release or nonperfection of any of the
Collateral, or any release or amendment or waiver of or consent to departure
from any other collateral for, or any guaranty, or any other security, for all
or any of the Obligations; (d) any action by the Secured Parties to obtain,
adjust, settle and cancel in their sole discretion any insurance claims or
matters made or arising in connection with the Collateral; or (e) any other
circumstance which might otherwise constitute any legal or equitable defense
available to the Obligor, or a discharge of all or any part of the Security
Interest granted hereby. Until the Obligations shall have been paid and
performed in full, the rights of the Secured Parties shall continue even if the
Obligations are barred for any reason, including, without limitation, the
running of the statute of limitations or bankruptcy. The Obligor expressly
waives presentment, protest, notice of protest, demand, notice of nonpayment and
demand for performance. In the event that at any time any transfer of any
Collateral or any payment received by the Secured Parties hereunder shall be
deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the bankruptcy or insolvency
laws of the United States, or shall be deemed to be otherwise due to any parties
other than the Secured Parties, then, in any such event, the Obligor’s
obligations hereunder shall survive cancellation of this Agreement, and shall
not be discharged or satisfied by any prior payment thereof and/or cancellation
of this Agreement, but shall remain a valid and binding obligation enforceable
in accordance with the terms and provisions hereof. The Obligor waives all right
to require the Secured Parties to proceed against any other person or to apply
any Collateral which the Secured Parties may hold at any time, or to marshal
assets, or to pursue any other remedy. The Obligor waives any defense arising by
reason of the application of the statute of limitations to any Obligation
secured hereby.

 

11.     Term of Agreement. This Agreement and the Security Interest shall
terminate on the date on which all payments under the Notes have been made in
full and all other Obligations have been paid or discharged. Upon such
termination, the Secured Parties, at the request and at the expense of the
Obligor, will join in executing any termination statement with respect to any
financing statement executed and filed pursuant to this Agreement.

 

12.     Power of Attorney; Further Assurances.

 

(a)     The Obligor authorizes each of the Secured Parties, and does hereby
make, constitute and appoint it, and its respective officers, agents, successors
or assigns with full power of substitution, as the Obligor’s true and lawful
attorney-in-fact, with power, in its own name or in the name of the Obligor, to,
after the occurrence and during the continuance of an Event of Default, (i)
endorse any notes, checks, drafts, money orders, or other instruments of payment
(including payments payable under or in respect of any policy of insurance) in
respect of the Collateral that may come into possession of such Secured Party;
(ii) to sign and endorse any UCC financing statement or any invoice, freight or
express bill, bill of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications and notices in connection with accounts, and
other documents relating to the Collateral; (iii) to pay or discharge taxes,
liens, security interests or other encumbrances at any time levied or placed on
or threatened

 

 

--------------------------------------------------------------------------------

 

 

against the Collateral; (iv) to demand, collect, receipt for, compromise, settle
and sue for monies due in respect of the Collateral; and (v) generally, to do,
at the option of such Secured Party, and at the Obligor’s expense, at any time,
or from time to time, all acts and things which such Secured Party deems
necessary to protect, preserve and realize upon the Collateral and the Security
Interest granted therein in order to effect the intent of this Agreement, the
Notes and the Transaction Documents all as fully and effectually as the Obligor
might or could do; and the Obligor hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof. This power of attorney is
coupled with an interest and shall be irrevocable for the term of this Agreement
and thereafter as long as any of the Obligations shall be outstanding.

 

(b)     On a continuing basis, Obligor will make, execute, acknowledge, deliver,
file and record, as the case may be, in the proper filing and recording places
in any jurisdiction, including, without limitation, the jurisdictions indicated
on Schedule B, attached hereto, all such instruments, and take all such action
as may reasonably be deemed necessary or advisable, or as reasonably requested
by the Secured Parties, to perfect the Security Interest granted hereunder and
otherwise to carry out the intent and purposes of this Agreement, or for
assuring and confirming to the Secured Parties the grant or perfection of a
security interest in all the Collateral.

 

(c)     Obligor hereby irrevocably appoints each of the Secured Parties as its
attorney-in-fact, with full authority in the place and stead of the Obligor and
in the name of the Obligor, from time to time in such Secured Party’s
discretion, to take any action and to execute any instrument which such Secured
Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including the filing, in its sole discretion, of one or more
financing or continuation statements and amendments thereto, relative to any of
the Collateral without the signature of the Obligor where permitted by law.

 

13.     Notices. All notices, requests, demands and other communications
hereunder shall be in writing, with copies to all the other parties hereto, and
shall be deemed to have been duly given when (i) if delivered by hand, upon
receipt, (ii) upon transmission if sent by electronic mail, (iii) if sent by
nationally recognized overnight delivery service (receipt requested), the next
business day or (iv) if mailed by first-class registered or certified mail,
return receipt requested, postage prepaid, four days after posting in the U.S.
mails, in each case if delivered to the following addresses:

 

 

If to Obligor:        INVO Bioscience, Inc.

5582 Broadcast Court

Sarasota, Florida 34240

Attention: Steve Shum

Email: steveshum@invobioscience.com

 

If to Secured Parties:     At the address set forth opposite their name on the
signature page

 

14.     Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Secured Parties shall have the right, in their

 

 

--------------------------------------------------------------------------------

 

 

sole discretion, to pursue, relinquish, subordinate, modify or take any other
action with respect thereto, without in any way modifying or affecting any of
the Secured Parties’ rights and remedies hereunder.

 

15.     Miscellaneous.

 

(a)     No course of dealing between the Obligor and the Secured Parties, nor
any failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Notes shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

(b)     All of the rights and remedies of the Secured Parties with respect to
the Collateral, whether established hereby or by the Notes or by any other
agreements, instruments or documents or by law shall be cumulative and may be
exercised singly or concurrently.

 

(c)     This Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.

 

(d)     In the event that any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

 

(e)     No waiver of any breach or default or any right under this Agreement
shall be considered valid unless in writing and signed by the parties giving
such waiver, and no such waiver shall be deemed a waiver of any subsequent
breach or default or right, whether of the same or similar nature or otherwise.

 

(f)     This Agreement shall be binding upon and inure to the benefit of each of
the parties hereto and its successors and assigns.

 

(g)     Each of the parties hereto shall take such further action and execute
and deliver such further documents as may be necessary or appropriate in order
to carry out the provisions and purposes of this Agreement.

 

(h)     This Agreement shall be construed in accordance with the laws of the
State of Nevada except to the extent the validity, perfection or enforcement of
a security interest hereunder in respect of any particular Collateral which are
governed by a jurisdiction other than

 

 

--------------------------------------------------------------------------------

 

 

the State of Nevada in which case such law shall govern. Each of the parties
hereto irrevocably submits to the exclusive jurisdiction of any Nevada State or
United States Federal court over any action or proceeding arising out of or
relating to this Agreement, and the parties hereto hereby irrevocably agree that
all claims in respect of such action or proceeding may be heard and determined
in such Nevada State or Federal court. The parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other inner
provided by law. The parties hereto further waive any objection to venue in the
State of Nevada and any objection to an action or proceeding in the State of
Nevada, on the basis of forum non conveniens.

 

(i)     This Agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement in the event that any
signature is delivered by electronic mail transmission, such signature shall
create a valid binding obligation of the parties executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
electronic signature were the original thereof.

 

************

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the date first above written.

 

 

  OBLIGOR:           INVO BIOSCIENCE, INC.           By      Name:    Title:   
        SECURED PARTIES:           Name:   Address:           Name:   Address: 
          Name:   Address:           Name:   Address:            Name:  
Address: 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

Principal Place of Business of the Obligor:

 

Florida

 

 

Locations Where Collateral is Located or Stored:

 

Florida

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

Jurisdictions:

 

Nevada

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Collateral

 

The proceeds from the $3,000,000 milestone payment pursuant to Section 7.2(b) of
the Distribution Agreement dated November 12, 2018 between the Obligor and
Ferring International Center S.A. (“Ferring”), after such proceeds are actually
received by Obligor from Ferring.

 

 

 

 

 

 

 

 

 

 